NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 14 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT




UNITED STATES OF AMERICA,                       No.    20-50152

                Plaintiff-Appellee,             D.C. No. 3:19-cr-03319-LAB-1

 v.

JONATHAN MAGANA,                                MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                             Submitted June 9, 2021 **
                               Pasadena, California

Before: MURGUIA, BADE, and LEE, Circuit Judges.

      Defendant Jonathan Magana pled guilty to importation of methamphetamine

in violation of 21 U.S.C. §§ 952 and 960. He now appeals the district court’s denial

of his minor role reduction request and the court’s determination that he was eligible


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for a “career offender” sentencing enhancement. We have jurisdiction under 28

U.S.C. § 1291, and we now affirm.

      1.     The district court properly denied Magana’s request for a minor role

adjustment. We review de novo a district court’s interpretation of the United States

Sentencing Guidelines, review for clear error its factual findings, and review for

abuse of discretion its application of the Guidelines to those facts. United States v.

Gasca-Ruiz, 852 F.3d 1167, 1170 (9th Cir. 2017) (en banc). Here, the district court

correctly identified the relevant Guidelines factors to evaluate Magana’s request for

a minor role adjustment. See U.S.S.G. § 3B1.2 cmt. n.3(C).

      Moreover, it was not “illogical, implausible, or without support in inferences

that may be drawn from the record” for the district court to conclude that Magana

registered the Silverado truck that was used to transport drugs. United States v.

Hinkson, 585 F.3d 1247, 1262 (9th Cir. 2009) (en banc). The district court thus

reasonably concluded that this sort of preplanning activity militated against a

downward adjustment. And it did not abuse its discretion in determining that

Magana failed to demonstrate that he was “substantially less culpable than the

average participant in the criminal activity.” U.S.S.G. § 3B1.2 cmt. n.3(A).

      Further, as the district court emphasized, Magana’s prior violent criminal

history, coupled with the extraordinary amount of methamphetamine found in the

truck, can independently support denying Magana’s request. See United States v.


                                          2
Quintero-Leyva, 823 F.3d 519, 523 (9th Cir. 2016); see also United States v.

Rodriguez-Castro, 641 F.3d 1189, 1193 (9th Cir. 2011) (holding that a district court

did not abuse its discretion when “justifiably skeptical that [the] amount of drugs [in

question] would be entrusted to a minor player”).

     2.    The district court did not err in determining that Magana’s 2005 state

felony conviction for marijuana possession qualified as a predicate for career

offender status under Section 4B1.1. Under Section 4B1.1, a defendant qualifies if

“the defendant has at least two prior felony convictions of either a crime of violence

or a controlled substance offense.”       U.S.S.G. § 4B1.1(a).      Section 4B1.1(a)

automatically increases a “career offender’s” criminal history category to VI and

provides a variable base offense level that applies if a lower one would otherwise

apply to the defendant. Id. § 4B1.1(b). In 2005, a California state court convicted

Magana of felonious marijuana possession under California Health and Safety Code

Section 11359. In 2009, Magana pled guilty to felonious assault with a deadly

weapon.

     But in November 2014, California codified Proposition 47, which reclassified

certain future marijuana offenses from felonies to misdemeanors. Cal. Penal Code

§ 1170.18. It also allows those previously convicted under Section 11359 to petition

the court of conviction to reclassify certain felony convictions as misdemeanors. Id.

§ 1170.18(a). Magana availed himself of this process prior to committing the instant


                                          3
offense.

      But “[f]ederal law, not state law, governs our interpretation of federal

statutes.” United States v. Diaz, 838 F.3d 968, 972 (9th Cir. 2016). And in

construing the Guidelines, we have previously held that we must engage in a

“backward-looking inquiry” to the original nature of the conviction. Velasquez-Rios

v. Wilkinson, 988 F.3d 1081, 1086 (9th Cir. 2021). That inquiry confirms that

Magana faced and received a felony conviction in 2005.

      Magana argues that in Diaz the defendant had attempted to retroactively

reclassify his state convictions to misdemeanors after he had already been sentenced

in federal court. See generally Diaz, 838 F.3d at 971-72. In contrast here, Magana

argues, the California state court reclassified his marijuana offense to a misdemeanor

before his most recent felony conviction. But in McNeill v. United States, the

Supreme Court nevertheless held that an analogous statute applied to a defendant,

even though the reclassification of his offenses had occurred about a decade and a

half before his most recent conviction. 563 U.S. 816, 823 (2011).

      The Court’s reasoning applies here with equal force. Even though Section

4B1.1 of the Guidelines uses the “present tense” in describing predicate offenses,

we still must engage in a “backward-looking” analysis of what the law was “at the

time of that conviction.” Id. at 820. When Magana committed his 2005 offense,

California law treated it as, and convicted him of, a felony. Thus, under the


                                          4
Guidelines, Magana committed a felony, not a misdemeanor, and qualified as a

“career offender.”1

       AFFIRMED.




1
  Magana also contends that this decision would violate the Eighth and Tenth
Amendments, as well as the Full Faith and Credit Clause. These arguments are
meritless. Though the Eighth Amendment prohibits sentences longer than
authorized by law and those premised on material falsehoods in the record, that is
not what happened here. Townsend v. Burke, 334 U.S. 736, 741 (1948). The Tenth
Amendment provides no relief for Magana because, under the Supremacy Clause,
federal, rather than state, law reigns supreme. Finally, by its text, the Full Faith and
Credit Clause only requires “each State” to give “Full Faith and Credit” to “the
public Acts, Records, and judicial Proceedings of every other State.” U.S. Const.,
Art IV, sec. 1. A federal court thus is not bound to follow a state court’s later
reclassification of an offense.
                                           5